DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species III in the reply filed on 7/26/2022 is acknowledged.  The traversal is on the ground(s) that Species I and III are the same has been found persuasive and the species election between these species is hereby withdrawn. As best understood from the applicant’s arguments, the disposition of the claims will remain the same.  As such, claims 1-3, 13 and 16 will be examinined.
  The traversal is on the ground(s) that Species II and IV-XI are similar to Species I and III and are “variations”  and have “additions”.  This is not found persuasive because this applicant’s arguments against the species election requirements are the basis for the all species election requirements and therefore do no specifically point out any errors in the election requirement.
The requirement with respect to Species II and IV-XI is still deemed proper and is therefore made FINAL.
Claim 1 is objected to because of the following informalities:  It appears that the phrase “wherein the intermediate floor” is missing prior to the phrase “extends horizontally. . .”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  claim contains the phrases “defined amount of kinetic energy” and “defined amount of absorbed energy” to refer to the energy absorbed from a crash.  All phrases that refer to the same amount of energy should be the same. Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  The claim contains the phrase “minimum height between a seat surface of passenger seats provided in the lower deck and the intermediate floor is not undershot” which contains a negative limitation. Clarity may be enhanced by rephrasing the limitation as a positive limitation such as “minimum height . . . is maintained” or similar. Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  It appears that the phrase “wherein the intermediate floor” is missing prior to the phrase “extends horizontally. . .”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  The claim contains the phrase “minimum height between a seat surface of passenger seats provided in the lower deck and the intermediate floor is not undershot” which contains a negative limitation. Clarity may be enhanced by rephrasing the limitation as a positive limitation such as “minimum height . . . is maintained” or similar. Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  claim contains the phrases “defined amount of kinetic energy” and “defined amount of absorbed energy” to refer to the energy absorbed from a crash.  All phrases that refer to the same amount of energy should be the same. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the phrase “extends in tubular fashion” which renders the claim indefinite because it is not possible to ascertain which shapes are considered to be a “tubular fashion”.  Would a prism with a rectangular cross-section be considered to be a fuselage that “extends in a “tubular fashion”? Claims 2, 3 and 13 are rejected as being dependent on claim 1 and therefore containing the same error.
Claim 1 contains the phrases “defined crash”, “defined plastic deformation”, “defined amount of kinetic energy” and “defined amount of absorbed energy” which renders the claim indefinite because the word “defined” is note defined by the specification or the claims and therefor it is not possible to ascertain what constitutes a “defined” crash or plastic deformation or how much energy is a “defined amount”. Claims 2, 3 and 13 are rejected as being dependent on claim 1 and therefore containing the same error.
Claim 16 contains the phrase “extends in tubular fashion” which renders the claim indefinite because it is not possible to ascertain which shapes are considered to be a “tubular fashion”.  Would a prism with a rectangular cross-section be considered to be a fuselage that “extends in a “tubular fashion”? 
Claim 16 contains the phrases “defined crash”, “defined plastic deformation”, “defined amount of kinetic energy” and “defined amount of absorbed energy” which renders the claim indefinite because the word “defined” is note defined by the specification or the claims and therefor it is not possible to ascertain what constitutes a “defined” crash or plastic deformation or how much energy is a “defined amount”.
Conclusion
The examiner notes that while no claims are allowed, the support device as claimed having a concave form was not found in the prior art.
The applicant in invited to contact the examiner regarding the current rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644